Name: Commission Regulation (EEC) No 2199/88 of 22 July 1988 amending Regulation (EEC) No 3719/87 fixing, for 1988, the quotas for imports into Portugal of certain pigmeat products from Spain and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  animal product
 Date Published: nan

 No L 195/50 Official Journal of the European Communities 23 . 7. 88 COMMISSION REGULATION (EEC) No 2199/88 of 22 July 1988 amending Regulation (EEC) No 3719/87 fixing, for 1988 , the quotas for imports into Portugal of certain pigmeat products from Spain and certain detailed rules for the application thereof in two consecutive years less than 90 % of the total annual quotas opened ; whereas final import statistics show that for edible offals and lard this percentage was not reached in either 1986 or 1987 ; whereas the quotas for these products should therefore be abolished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Haying regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), as amended by Regulation (EEC) No 222/88 (2), and in particular Article 13 thereof, Whereas Portuguese import quotas for 1988 on certain pigmeat sector products from Spain were set by Commission Regulation (EEC) No 3719/87 (3) ; Whereas pursuant to Article 4 (4) (b) of Regulation (EEC) No 3792/85 these quotas are added to the quotas determined under Article 269 of the Act of Accession and Article 269 (2) (d) applies to the combined quotas ; whereas consequently the quantitative restrictions in force in Portugal against Spanish products are abolished if imports into Portugal from the other Member States are HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3719/87 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN . Vice-President (') OJ No L 367, 31 . 12. 1985, p. 7 . ¥) OJ No L 28, 1 . 2 . 1988 , p. 1 . (3) OJ No L 349, 12. 12 . 1987, p . 27. No L 195/5123 . 7. 88 Official Journal of the European Communities ANNEX ANNEX (tonnes) CN code Description Quota for 1988 0103 Live swine : * 0103 10 00  Pure-bred breeding animals l  Other : ex 0103 91   Weighing less than 50 kg : " x 0103 91 10    Domestic species » J.1 ex 0103 92   Weighing 50 kg or more : &gt; *r I    Domestic species : 0103 92 11 .    Sows having farrowed at least once, of a weight of not less I than 160 kg 0103 92 19     Other 0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : I ex 0203 1 1   Carcases and half-carcases : \ 0203 11 10    Of domestic swine l ex 0203 12   Hams (legs), shoulders and cuts (parts) thereof, with bone in : l l    Of domestic swine : \ 0203 12 11     Legs and parts thereof l 0203 12 19     Shoulders and parts thereof \ ex 0203 19   Other : \ l    Of domestic swine : \ l 0203 19 11     Fore-ends and parts thereof ' . \ l 0203 19 13     Loins and parts thereof \ I 0203 19 15     Bellies (streaky) and parts thereof \ I l     Other : II\ 0203 19 55      Boneless IIl 0203 19 59 - - Other 1 455'  Frozen : II\ ex 0203 21   Carcases and half-carcases : 0203 21 10    Of domestic swine ex 0203 22   Hams (legs), shoulders and cuts (parts) thereof, with bone in : Il    Of domestic swine : Il 0203 22 1 1 .    Legs and parts thereof II 0203 22 19     Shoulders and parts thereof II ex 0203 29   Other : Il    Of domestic swine : II 0203 29 1 1     Fore-ends and parts thereof || 0203 29 13     Loins and parts thereof Il 0203 29 15     Bellies (streaky) and parts thereof     Other : 0203 29 55      Boneless \ 0203 29 59      Other